 
        
   
    
   

port 1 RPO Document 29 Filed: go! > PagelD 710
wad 4A | 3 me = cdr US. DISTRICT COU URI

LEB OF TX
0 JUL 29. ANIL: 17"
Beurycieex_ wl
Case 3:21-cv-01614-B Document 29 Filed 07/29/21 Page 2of5 PagelD 711
Case 3:21-cv-01614-B Document 23 Filed 07/28/21 Page1of3 PagelD 663

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
BISOUS BISOUS LLC, §
Plaintiffs, :
v. : C.A. No. 3:21-cv-01614-B
THE CLE GROUP, LLC, :
Defendant.

 

 

NOTICE OF MANUAL FILING
Please take notice that The Cle Group, LLC (“CLE”) has manually filed the following
exhibits (video clips) in regards to their Appendix in Support of their Response to Plaintiffs
Application for Temporary Restraining Order and Motion for Preliminary Injunction:
1. Exhibit 2 to CLE’s Appendix in Support of CLE’s Response to Plaintiff’s Application
for Temporary Restraining Order and Motion for Preliminary Injunction;
2. Exhibit 3 to CLE’s Appendix in Support of CLE’s Response to Plaintiff’s Application
for Temporary Restraining Order and Motion for Preliminary Injunction;
3. Exhibit 4 to CLE’s Appendix in Support of CLE’s Response to Plaintiffs Application
for Temporary Restraining Order and Motion for Preliminary Injunction;
4. Exhibit 6 to CLE’s Appendix in Support of CLE’s Response to Plaintiff's Application
for Temporary Restraining Order and Motion for Preliminary Injunction; and
5. Exhibit 7 to CLE’s Appendix in Support of CLE’s Response to Plaintiffs Application

for Temporary Restraining Order and Motion for Preliminary Injunction.

NOTICE OF MANUAL FILING Page 1

 
 

Case 3:21-cv-01614-B Document 29 Filed 07/29/21 Page3of5 PagelD 712
Case 3:21-cv-01614-B Document 23 Filed 07/28/21 Page 2of3 PagelD 664

The video clips have not been filed electronically because the video clips cannot be

converted to an electronic format for filing.

Dated: July 28, 2021 Respectfully submitted,
BUETHER JOE & COUNSELORS, LLC

By: /s/Kenneth P. Kula
Eric W. Buether
State Bar No. 03316880
Eric.Buether@BJCIPLaw.com
Christopher M. Joe
State Bar No. 00787770
Chris.Joe@BJCIPLaw.com
Kenneth P. Kula
State Bar No. 24004749
Ken.Kula@BJCIPLaw.com

1700 Pacific Avenue

Suite 4750

Dallas, Texas 75201
Telephone: (214) 730-5660
Facsimile: (972) 707-1248

ATTORNEYS FOR DEFENDANT
THE CLE GROUP, LLC

NOTICE OF MANUAL FILING Page 2

 

 
Case 3:21-cv-01614-B Document 29 Filed 07/29/21 Page4of5 PagelD 713
Case 3:21-cv-01614-B Document 23 Filed 07/28/21 Page 3of3 PagelD 665
CERTIFICATE OF SERVICE

The undersigned hereby certifies that all counsel of record who are deemed to have
consented to electronic service are being served with a copy of this document via the Court’s

CM/ECF system per Local Rule CV-5.1(d) on this 28" day of July, 2021.

/s/ Kenneth P. Kula
Kenneth P. Kula

NOTICE OF MANUAL FILING Page 3

 
    

Exhibits 2, 3, 4, 6, and 7 to CLE's App
Application for Temporary Restrainigy

 
